PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $100.00 for his VCR that was destroyed when electrical work was done in the apartment which claimant rented from respondent. In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
Accordingly, the Court makes an award to the claimant for his loss in the amount of $100.00.
Award of $100.00.